Citation Nr: 9928221	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  91-40 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
herniated lumbar disc, status-post laminectomy.

2.  Entitlement to special monthly compensation for loss of 
use of the right lower extremity.

3.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1990 the RO granted entitlement to a 60 percent 
disability rating for herniated lumbar disc, status-post 
laminectomy, and denied entitlement to a total disability 
rating based upon individual unemployability.  Subsequently, 
the veteran perfected an appeal as to these issues.

In May 1992 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In October 1992 the Board remanded the case for additional 
development.

In April 1994 the RO continued a 60 percent disability rating 
for herniated lumbar disc, status-post laminectomy, denied 
entitlement to a total disability rating based upon 
individual unemployability, and denied entitlement to special 
monthly compensation for loss of use of the right lower 
extremity.  Subsequently, correspondence was received 
sufficient to perfect an appeal as to the issue of 
entitlement to special monthly compensation.

In March 1995 and June 1996 the Board remanded the case for 
additional development.

In a September 1999 informal hearing presentation the 
veteran's representative, in essence, requested entitlement 
to an extraschedular evaluation under 38 C.F.R. § 3.321 for 
herniated lumbar disc, status-post laminectomy.  The Board 
finds this matter is inextricably intertwined with the 
increased and total rating issues on appeal.  As the United 
States Court of Appeals for Veterans Claims (Court) has held 
the Board is precluded from addressing this issue in the 
first instance, these matters must be remanded to the RO for 
appropriate action.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

The issues of entitlement to a rating in excess of 60 percent 
for herniated lumbar disc, status-post laminectomy, and 
entitlement to a total disability rating based upon 
individual unemployability are addressed in a remand order at 
the end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran has moderate 
foot drop, absent right ankle reflex, and diminished 
sensation indicative of loss of use of the right foot as a 
result of his service-connected back disability.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
for loss of use of the right foot have been met.  38 U.S.C.A. 
§ 1114(k) (West 1991 & Supp. 1999); 38 C.F.R. § 3.350(a)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Compensation Claim
Background

Service medical records show the veteran was treated for low 
back strain during active service.  X-ray examinations 
revealed no abnormality.

Private medical records show the veteran underwent a 
laminectomy in June 1981.  The veteran reported the onset of 
injury when he bent over to pick up a coin.

During VA examination in January 1987 the veteran complained 
of paralysis to the toes of the right foot and numbness to 
the right leg and foot.  Neurologic examination revealed no 
evidence of muscle atrophy; the circumference of the calves 
were equal.  Straight leg raises were to 60 degrees without 
pain, and deep tendon reflexes were normal with normal motor 
power and coordination.  There was slight diminution of 
sensitivity to light tough and pinprick to the dorsum of the 
right foot at the base of the toes and along the lateral 
border of to the ankle.  The diagnosis was herniated lumbar 
intervertebral disc with sciatic neuropathy.

A September 1987 VA neurologic examination found limitation 
of movement to the lumbosacral spine with no evidence of 
weakness or atrophy.  Sensory status and coordination were 
within normal limits.  Reflexes were bilateral equal and 
active.  The diagnosis was residuals of laminectomy for 
herniated nucleus pulposus L4-5.

Private medical records dated in February 1988 show ankle 
dorsiflexion of 4+/5, right, 5/5, left, and ankle plantar 
flexion of 4+/5, right, and 5/5, left.  Right ankle jerk was 
absent, and left ankle jerk was 2+.  Sensory examination 
revealed decreased sensation to pin prick and light touch 
throughout the L-4, L-5, and S-1 dermatomes.  The diagnoses 
included right L-5, S-1 radiculopathy.  In March 1988 the 
veteran underwent excision of herniated nucleus pulposus at 
L5-S1.  Post-operative examination revealed diminished right 
ankle reflex and diminished sensation at the lateral border 
of the right foot.

A private bone scan study conducted in September 1988 
included diagnoses of flow and blood pool activity to the 
left extremity consistent with relative increased weight 
bearing to the left extremity and no evidence of reflex 
sympathetic dystrophy.

During VA examination in October 1988 the veteran complained 
of constant severe sharp pain to the right foot as a result 
of nerve damage to his back and limited toe motion.  
Neurologic examination revealed right foot plantar flexion 
weakness, decreased right ankle jerk, and decreased sensation 
to touch and pin prick to the right S-1 dermatomes.  
Coordination was within normal limits.  The diagnosis was 
post-operative residuals of lumbosacral laminectomies for 
herniated nucleus pulposus at L4-5 and S-1.

An October 1988 private medical examination report noted the 
veteran complained of burning electric pain to the right foot 
which prevented him from walking.  The physician found right 
absent ankle jerk and impaired sensation to the L5 and S1 
dermatomes to light touch and pin prick.  It was noted the 
veteran was able to walk, with an asymmetrical antalgic gait 
to the right, and that he had difficulty standing on the toes 
of his right foot.

A November 1988 private medical examination found comparative 
serial measurements of the lower extremities indicated no 
demonstrable difference.  The flexors and extensors of the 
large toes were intact.  Pinwheel testing revealed no 
circulatory disturbance.  Peripheral circulation was intact 
and the feet were warm.  There was no evidence of perineal 
weakness.  The physician stated the objective medical 
findings were insufficient to substantiate the veteran's 
complaints.

A February 1989 private medical report noted the veteran used 
a cane in his right hand, that he used a left foot 
accelerator for his automobile because of an inability to use 
the small toes of his right foot.  Examination revealed 
absent right Achilles tendon reflex, diminished response to 
sharp touch to the dorsum of the right foot, especially 
behind the small toes, and dorsiflexion weakness.  Calf 
muscle circumference measured 38 centimeters (cm) to the 
right and 39 cm to the left.  

During VA examination in June 1989 the veteran complained of 
pain and numbness to the right leg and foot and decreased 
ability to walk even with the use of a cane.  The examiner 
noted the veteran used a cane.  The veteran demonstrated 
decreased right ankle jerk with no pathologic reflexes, 
plantar flexion motor weakness of 4/5, and decreased 
sensation to touch and pin prick to right S1 nerve root 
distribution.  

An October 1989 private medical report noted the veteran 
walked with a tripod cane.  It was noted neurologic 
examination in November 1988 revealed right foot drop with 
weakness to the invertor, evertor, and extensor hallucis 
longus muscles.  Deep tendon ankle and plantar reflexes were 
absent to the right.  There was diminished sensation from L5 
to S5 distribution which included total perineal anesthesia.  
An August 1989 examination revealed absent right ankle 
reflexes, total foot drop, and total numbness to L5-S1 
distribution.

VA neurology examination in December 1989 found right plantar 
flexion weakness of 4/5 to inversion and eversion, with 
patchy areas of hypoesthesia to the right leg.  There was 
absent right ankle jerk, with no pathologic reflexes.  It was 
noted the veteran ambulated with a slight limp and used a 
cane.  

At his personal hearing the veteran testified he had his 
automobile specially adapted so he could drive with the left 
foot.  Transcript, p. 25 (May 1992).  He stated he was unable 
to stand on his right leg and pick up his left leg, stand on 
the toes of his right foot, or propel himself forward with 
his right foot.  Tr., p. 31.  

VA orthopedic examination in May 1993 revealed absent right 
ankle reflex and decreased sensation to the lateral anterior 
and posterior aspects of the right lower leg and over the 
outer aspect of the right foot.  There was some dysesthesia 
to the plantar surface of the right foot.  Thigh measurements 
were 52.5 cm, right, and 52 cm, left, and calf measurements 
were 43.5 cm, right, and 42.5 cm, left. 

VA neurology examination in June 1993 found the veteran was 
unable to ambulate on toes, heels, or heel-to-toes, and could 
not accomplish a deep knee bend.  Right ankle jerk was 
absent, with no pathological reflexes.  Sensory status was 
inconsistent.  The diagnosis was post-operative residuals of 
lumbosacral laminectomies for herniated nucleus pulposus at 
L4-L5 and L5-S-1 with partial loss of use of the right leg.

VA orthopedic examination in November 1996 revealed 
amputation of the right great toe, reportedly since 1990.  
There was decreased sensation to touch to the right lateral 
calf and hyperesthesia to the lateral aspect of the dorsum of 
the right foot and to the dorsum of the third to fifth toes.  
Muscle strength was 5/5, bilaterally, and plantar signs were 
equivocal in the right foot and down-going in the left.  

VA orthopedic examination in May 1997 revealed absent right 
ankle reflexes and diminished sensation to the anterior and 
lateral aspects of the right leg and right foot consistent 
with L4-L5-S1 dermatomes.  Manual muscle testing revealed 
good strength.  The diagnoses included history of lumbar 
herniated disc, status post surgical intervention times 3, 
and evidence of residual radiculopathy upon current 
examination. 

VA neurology examination in September 1997 revealed moderate 
right foot drop, absent right ankle jerk, and right 
sensorineural loss in distribution of the right lumbar spine.

A March 1998 private medical opinion noted the veteran had a 
severe limp and used aids when ambulating.  It was noted that 
he could not walk for distance, that driving was painful, and 
that he could not sit for prolonged periods.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Generally, special monthly compensation is payable for each 
loss of use of one foot when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  38 U.S.C.A. 
§ 1114(k) (West 1991 & Supp. 1999); 38 C.F.R. § 3.350(a)(2) 
(1998).  The determination is made on the basis of the actual 
remaining function as to whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  It is noted that 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  Id.

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

In this case, medical evidence demonstrates the veteran 
experiences absent right ankle reflexes, diminished 
sensation, and moderate foot drop.  The Board notes a June 
1993 VA examiner found the veteran was unable to ambulate on 
toes, heels, or heel-to-toes, and could not accomplish a deep 
knee bend.  VA neurology examination in September 1997 
revealed moderate right foot drop, absent right ankle jerk, 
and right sensorineural loss in distribution of the right 
lumbar spine. 

VA law provides that when, after consideration of all of the 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. §§ 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  

The Board notes the medical evidence does not adequately 
address whether the objective findings are indicative of 
complete popliteal nerve paralysis, based upon evidence such 
as trophic changes or circulatory disturbance.  However, 
resolving all doubt in the veteran's favor, the June 1993 VA 
neurology opinion indicating the veteran was unable to 
ambulate on toes, heels, or heel-to-toes, in conjunction with 
the September 1997 finding of moderate right foot drop, is 
sufficient evidence of a loss of effective function.  Based 
upon all of the evidence of record, the Board finds 
entitlement to special monthly compensation for loss of use 
of the right foot is warranted.  


ORDER

Entitlement to special monthly compensation for loss of use 
of the right lower extremity is granted.


REMAND

As noted above, the recently raised issue of entitlement to 
an extraschedular evaluation is inextricably intertwined with 
the increased and total rating issues on appeal.  Therefore, 
these matters must be remand to the RO for appropriate 
action.

Review of the record also indicates vocational rehabilitation 
information requested in the October 1992 Board remand was 
considered in an April 1994 rating decision but is not 
presently included in the record for appellate review.  If 
available, these records must be associated with the record 
for an adequate determination.

The Board notes a May 1997 VA medical examiner found the 
veteran was employable in a sitting-type of occupation which 
allowed him to change positions frequently, but that the 
veteran's private physician has provided opinions indicating 
the veteran is totally unemployable.  As the matter of 
interference with employment is relevant for an 
extraschedular evaluation, the Board finds an additional 
medical examination is required.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining 
adequate VA examinations.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be permitted to 
submit additional evidence relevant to 
the issues on appeal.  All pertinent 
evidence received should be associated 
with the claims folder.  

2.  The RO should associate any available 
VA vocational and rehabilitation records 
with the claim file.

3.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected disability.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  

The examiner is specifically requested to 
address whether the veteran is capable of 
substantial gainful employment in light 
of his service-connected back disability.  
A complete rationale for any opinion 
given should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should consider the 
applicability of an extra-schedular 
rating and review the record and re-
adjudicate the issues on appeal.  The RO 
should consider all applicable laws and 
regulations, including 38 C.F.R. 
§ 3.321(b) (1998) and provide adequate 
reasons and bases for any adverse 
determination.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







